Citation Nr: 1646389	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  10-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral hearing loss disorder.  

2.  Entitlement to a disability rating in excess of 10 percent prior to July 26, 2016 for instability of the right knee.  

3.  Entitlement to a disability rating in excess of 30 percent effective December 1, 2016 for status post total right knee replacement.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.  

The Veteran also perfected his appeal of the denial of service connection for a left knee disorder.  In a subsequent November 2016 rating decision, he was awarded separate compensable ratings for degenerative joint disease and for instability of the left knee, effective from February 8, 2016, to July 26, 2016.  Effective July 26, 2016, he was awarded a temporary total rating following a total knee replacement of the left knee, followed by a compensable rating for status post total left knee replacement.  Because the appellant was awarded service connection for a left knee disability, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record indicates the Veteran is a service retiree; as such, he is eligible for and has received medical care from Tricare, a health care program of the U.S. Department of Defense Military Health System.  It appears records were requested by the RO in 2013, although no recent records or negative response regarding this query is of record.  The Veteran has submitted a July 2016 report of a bilateral total knee replacement operation at the Naval Medical Center in Portsmouth, Virginia, as well as an August 2016 letter from his orthopedic surgeon indicating the Veteran is "well known" to that facility, confirming his receipt of treatment there; however, no additional treatment records have been received.  As the Veteran has reported and submitted evidence of recent post-service treatment at the Naval Medical Center and possibly other Tricare facilities, VA has a duty to obtain this evidence prior to any final adjudication of the pending claims.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any post-service treatment records not already obtained from the Naval Medical Center in Portsmouth, Virginia, as well as any other Tricare-affiliated military health system facility at which the Veteran has received treatment as a service retiree.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

